UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53355 GAMMA PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) Delaware 72-1235452 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7477 W. Lake Mead Blvd., Suite 170, Las Vegas, NV 89128-1026 (Address of principal executive offices) (Zip Code) (702) 989-5262 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway
